DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Akatsuka et al. (US 2016/0129934 A1).
For claim 1, Akatsuka et al. discloses a steering control device 15 [configured to control a motor 6] (page 3, paragraph [0041]), [the motor being a generation source of a driving force that is given to a steering mechanism 5 of a vehicle] (page 2, paragraph [0032]), the steering control device comprising a controller 15, [the controller being configured to compute a controlled variable DC depending on a steering state] (page 3, paragraph [0039]), [the controlled variable being used in the control of the motor] (page 3, paragraph [0040]), [the controller being configured to alter a control parameter Kp for the controller] (page 4, paragraphs [0054] – [0056]), [based on a command θ° that is generated by a host control device 16 depending on a purpose of an intervention in a steering control] (page 5, paragraphs [0066]-[0069], crash damage mitigation), [the host control device being mounted on the vehicle] (page 2, paragraphs [0028] and [0029]]).
For claim 2, Akatsuka et al. discloses the steering control device [wherein the controller is configured to compute the controlled variable by executing a feedback control to cause a detection value of a physical quantity to follow up a target value of the physical quantity, the physical quantity changing depending on an action of the steering mechanism] (page 4, paragraphs [0051] – [0056]).
For claim 7, Akatsuka et al. discloses the steering control device wherein:
[the steering control device is configured to control an assist motor 6 that generates a steering assist force as the driving force] (page 2, paragraph [0028]) [that is given to a shaft or a turning shaft of the steering mechanism] (page 2, paragraph 0033]), [the shaft being configured to rotate in conjunction with an operation of a steering wheel 2] (page 2, paragraph [0033]), [the turning shaft being configured to turn a turning wheel in conjunction with a rotation of the shaft] (page 2, paragraph [0035]), [the steering assist force being a torque in the same direction as a steering direction] (page 2, paragraph [0028]); and
[the controller is configured to compute the controlled variable by executing a feedback control to cause a detection value of a physical quantity to follow up a target value of the physical quantity, the physical quantity changing depending on the operation of the steering wheel] (page 4, paragraphs [0051] – [0056]).
For claim 8, Akatsuka et al. discloses the steering control device [wherein the controller is configured to compute the controlled variable by executing at least one of a feedback control to cause a detection value of an electric current to follow up a target value of the electric current] (page 3, paragraph [0048]) and [a feedback control to cause a detection value of a rotation angle of the shaft to follow up a target value of the rotation angle of the shaft, the electric current being supplied to the assist motor, the shaft rotating in conjunction with the operation of the steering wheel] (page 4, paragraph [0051] - [0056]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2016/0129934 A1) in view of Sekiya (US 2016/0159388 A1) and Takeda (US 2015/0217801 A1).
For claim 3, Akatsuka et al. discloses the steering control device wherein:
[including a turning shaft 7 being configured to turn the turning wheel 10] (page 2, paragraph [0035]); and 
but does not explicitly disclose
the steering control device is configured to control the motor including a turning motor that generates a turning force for turning a turning wheel as the driving force that is given to a turning shaft of the steering mechanism, the turning shaft being configured to turn the turning wheel, dynamic force transmission between a steering wheel and the turning wheel being isolated; and 
the controller is configured to compute the controlled variable by executing a feedback control to cause a detection value of a physical quantity to follow up a target value of the physical quantity, the physical quantity changing depending on a turning action of the turning wheel.
Sekiya discloses a steering system 1 comprising a steering reaction actuator 18 [that generates a steering reaction force as the driving force that is given to a steering shaft 12 of the steering mechanism 1] (page 2, paragraph [0021]), [the steering shaft being configured to rotate in conjunction with an operation of a steering wheel 10] (page 2, paragraph [0021]), [dynamic force transmission between a steering wheel and the turning wheel being isolated] (fig. 1, page 1, paragraph [0002], steer-by-wire steering system), the steering reaction force being a torque in an opposite direction of a steering direction; 
a turning actuator 44 [that generates a turning force for turning a turning wheel FW1, FW2 as the driving force that is given to a turning shaft 42 of the steering mechanism] (page 2, paragraph [0022]), [the turning shaft being configured to turn the turning wheel] (page 2, paragraph [0022]), but does not explicitly disclose the controller is configured to compute the controlled variable by executing a feedback control to cause a detection value of a physical quantity to follow up a target value of the physical quantity, the physical quantity changing depending on a turning action of the turning wheel; and 
[in assist control, at least one of the steering reaction actuator 18 and the turning actuator 44 is driven such that assist torque is applied to driver’s operation] (page 2, paragraph [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the steering system assembly comprising a reaction motor and turning motor of Sekiya with the steering control device of Akatsuka et al. to allow for use of the steering control device in different steering systems, thus improving the overall usability of the control device.	
Takeda discloses a controller 19 is configured to compute a controlled variable (command current) [by executing a feedback control to cause a detection value of a physical quantity (actual turning angle) to follow up a target value (command turning angle) of the physical quantity, the physical quantity changing depending on a turning action of the turning wheel] (page 2, paragraphs [0037] and [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the angle feedback of Takeda with the steering control device of Akatsuka et al. modified as above to allow for a direction of controlling a force by a driver becomes less likely to be switched, thus reducing overall steering load when a driver performs corrective steering.
For claim 4, Akatsuka et al. modified as above discloses the steering control device [wherein the controller is configured to compute the controlled variable by executing at least one of a feedback control to cause a detection value of an electric current to follow up a target value of the electric current] (page 3, paragraph [0048]) and [a feedback control to cause a detection value of a rotation angle of a shaft to follow up a target value of the rotation angle of the shaft, the electric current being supplied to the turning motor, the shaft rotating depending on the turning action of the turning wheel] (page 2, paragraph [0038] of Takeda).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka et al. (US 2016/0129934 A1) in view of Sekiya (US 2016/0159388 A1).
For claim 5, Akatsuka et al. discloses the steering control device wherein:
a steering shaft 3 of the steering mechanism; and
[the controller is configured to compute the controlled variable by executing a feedback control to cause a detection value of a physical quantity to follow up a target value of the physical quantity, the physical quantity changing depending on the operation of the steering wheel] (page 4, paragraphs [0051] – [0056]); but does not explicitly disclose
the steering control device is configured to control the motor including a reaction motor that generates a steering reaction force as the driving force that is given to the steering shaft of the steering mechanism, the steering shaft being configured to rotate in conjunction with an operation of a steering wheel, dynamic force transmission between a turning wheel and the steering shaft being isolated, the steering reaction force being a torque in an opposite direction of a steering direction.
.Sekiya discloses a steering system 1 comprising a steering reaction actuator 18 [that generates a steering reaction force as the driving force that is given to a steering shaft 12 of the steering mechanism 1] (page 2, paragraph [0021]), [the steering shaft being configured to rotate in conjunction with an operation of a steering wheel 10] (page 2, paragraph [0021]), [dynamic force transmission between a steering wheel and the turning wheel being isolated] (fig. 1, page 1, paragraph [0002], steer-by-wire steering system), the steering reaction force being a torque in an opposite direction of a steering direction; 
a turning actuator 44 [that generates a turning force for turning a turning wheel FW1, FW2 as the driving force that is given to a turning shaft 42 of the steering mechanism] (page 2, paragraph [0022]), [the turning shaft being configured to turn the turning wheel] (page 2, paragraph [0022]), but does not explicitly disclose the controller is configured to compute the controlled variable by executing a feedback control to cause a detection value of a physical quantity to follow up a target value of the physical quantity, the physical quantity changing depending on a turning action of the turning wheel; and 
[in assist control, at least one of the steering reaction actuator 18 and the turning actuator 44 is driven such that assist torque is applied to driver’s operation] (page 2, paragraph [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the steering system assembly comprising a reaction motor and turning motor of Sekiya with the steering control device of Akatsuka et al. to allow for use of the steering control device in different steering systems, thus improving the overall usability of the control device.	
For claim 6, Akatsuka et al. modified as above discloses the steering control device [wherein the controller is configured to compute the controlled variable by executing at least one of a feedback control to cause a detection value of an electric current to follow up a target value of the electric current] (page 3, paragraph [0048])  and [a feedback control to cause a detection value of a rotation angle of the steering shaft to follow up a target value of the rotation angle of the steering shaft, the electric current being supplied to the reaction motor] (page 4, paragraphs [0051] – [0056], in view of the modification above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150203147 – comprising a turning motor and a reaction motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611